Mr. Justice Wole
delivered the opinion of the court.
Paragraph 7 of Section 22 of Act No. 32 of 1917 provides:
“For the purpose of grading the fees the value of property encumbered with mortgages shall be deemed to be the amount for which it may be conveyed, plus the value of the mortgages when they remain in force.”
When the appellant sought to record a purchase of a piece of property, the registrar insisted that he pay fees not only on the basis of the parchase price of $200, but also on the basis of the value of the mortgages secured by said property.
The appellant maintains that the mortgages should only be considered when they form part of the purchase price, but it is evident that the law does not say so. Indeed it may be questioned if mortgages really form part of the purchase price in any ordinary case. The purchaser pays for the value of the land after estimating and deducting the value of the mortgages.
In Vilella Vélez v. Registrar of Mayagüez, 38 P.R.R. 887, we held that the intention of the law was that the purchaser should pay on the basis of the price actually transmitted, as well as for the value of the existing mortgages, but we were not agreed that the purchase price should be held to include the supposed market value of the land and then to add the value of the mortgages, as such a proceeding would be equivalent to requiring the purchaser to pay fees twice on the value of the mortgages.
Here the purchaser has to pay on the basis of the price transmitted and the value of the mortgages, the equivalent of the supposed market value of the land. It can make no difference, and the appellant is disposed to concede this, that some of the mortgages are now non-existent. He might have secured their cancellation in due form.
The refusal of the registrar should be affirmed.